1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                    EASTERN DISTRICT OF CALIFORNIA

10
11   JEREMY MICHAEL GARDNER,                          )   Case No. 1:18-cv-00800-LJO-JDP
                                                      )
12                    Plaintiff,                      )
                                                      )   ORDER CHANGING TIME OF ADR
13            v.                                          CONFERENCE FROM 10:00 A.M. TO 9:30 A.M.
                                                      )
14                                                    )   Date: November 14, 2019
     HOLLY, et al.,
                                                      )   Time: 9:30 a.m.
15                    Defendants.                     )   Place: Courtroom 8 (BAM)
                                                      )   Before the Honorable Barbara A. McAuliffe
16                                                    )

17            This case was previously identified as an appropriate one for post-screening Alternative Dispute

18   Resolution, and a settlement conference before Magistrate Judge Barbara A. McAuliffe was set for

19   November 14, 2019, at 10:00 a.m. See ECF No. 23. The time of that conference is now changed to

20   9:30 a.m. All other deadlines and details from the previous referral order, ECF No. 23, remain the same.

21
22   IT IS SO ORDERED.
23
24   Dated:        October 9, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
25
26
27   No. 205
28

                                                          1
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     2
